Exhibit 10.1

ASSET PURCHASE AGREEMENT

dated as of April 6, 2006

by and among

MEDICINE MADE EASY

and

H&H DRUG STORES, INC.

THE YOUREDJIAN FAMILY TRUST

H&H DRUG STORES, INC. EMPLOYEE STOCK OWNERSHIP TRUST

HAGOP YOUREDJIAN



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT dated as of April 6, 2006, is by and between
MEDICINE MADE EASY, a California corporation (“Buyer”), and H&H DRUG STORES,
INC., a California corporation d/b/a Western Drug (“Seller”), HAGOP YOUREDJIAN
and ZARIG YOUREDJIAN, as Trustees of THE YOUREDJIAN FAMILY TRUST and H&H DRUG
STORES, INC. EMPLOYEE STOCK OWNERSHIP TRUST (the “Seller’s Shareholders”), and
HAGOP YOUREDJIAN, and ZARIG YOUREDJIAN.

Seller is a licensed California pharmacy located at 3604 San Fernando Road,
Glendale, California 91204 (the “Pharmacy”).

Buyer desires to purchase and Seller desires to sell, transfer and deliver to
Buyer Seller’s right title and interest in and to certain of its business and
assets related to Seller’s HIV/AIDS business (the “HIV/AIDS Business”),
including without limitation its inventory, customer lists, prescription files,
books and records, files and goodwill, in each case related to the HIV/AIDS
Business, on the terms and conditions set forth in this Agreement.

The parties agree as follows:

ARTICLE I

DEFINITIONS

The terms defined in this Article I, whenever used herein (including the
schedules hereto, unless otherwise defined therein), shall have the following
meanings:

1.1 “Additional Payments” shall have the meaning set forth in Section 2.2(a)(ii)
of this Agreement

1.2 “Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by or is under common control with another Person.

1.3 “Acquired Assets” shall mean (i) all of Seller’s right, title and interest
in and to the customer list for its HIV/AIDS Business, as posted on internet web
page of Provident Health Partners, LLC., at
https://www.providenthp.com/myprovident/companies.php, on April 6, 2006 (the
“Customer List”), as well as all other information, including without limitation
names, addresses, referring physicians, documents, Prescription Files, other
files and records, and goodwill, in each case relating or pertaining only to the
customers listed on the Customer List, and (ii) all of the Inventory.

1.4 “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which banks are closed or are authorized to be closed in New York, New York.

1.5 “Buyer Claimant” shall have the meaning set forth in Section 8.2 of this
Agreement.



--------------------------------------------------------------------------------

1.6 “Closing” shall have the meaning set forth in Section 3.1 of this Agreement.

1.7 “Closing Date” shall have the meaning set forth in Section 3.1 of this
Agreement.

1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.9 “Contract” shall have the meaning set forth in Section 4.3 of this
Agreement.

1.10 “Employee Benefit Plan” means any “employee benefit plan” within the
meaning of Section 3(3) of ERISA, and any other bonus, profit sharing,
compensation, pension, severance, deferred compensation, fringe benefit,
insurance, welfare, medical, post-retirement health or welfare benefit, medical
reimbursement, health, life, stock option, stock purchase, tuition refund,
service award, company car, scholarship, relocation, disability, accident, sick
pay, sick leave, vacation, termination, individual employment, executive
compensation, incentive, bonus, commission, payroll practices, retention or
other plan, agreement, policy, trust fund or arrangement, whether written or
unwritten, and whether maintained, sponsored or contributed to by Seller or any
entity that would be deemed a “single employer” with Seller under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA (an
“ERISA Affiliate”) on behalf of any of the current, former or retired employees
of Seller or its beneficiaries or with respect to which Seller or any ERISA
Affiliate has or has had any obligation on behalf of any such employee or
beneficiary.

1.11 “Encumbrance” shall mean any lien, charge, encumbrance, option, right of
first refusal, security interest, easement, obligation or claim or other third
party right of any kind.

1.12 “Environment” shall mean any surface or subsurface physical medium or
natural resource, including, air, land, soil, surface waters, ground waters,
stream and river sediments, and biota.

1.13 “Environmental Laws” shall mean any federal, state, local or foreign law,
rule, regulation, ordinance, code, order or judgment (including the common law
and any judicial or administrative interpretations, guidances, directives or
opinions) relating to the injury to, or the pollution or protection of human
health and safety or the Environment.

1.14 “Environmental Liabilities” shall mean any claims, judgments, damages
(including punitive damages), losses, penalties, fines, liabilities,
encumbrances, liens, violations, costs and expenses (including attorneys and
consultants fees) of investigation, remediation or defense of any matter
relating to human health, safety or the Environment of whatever kind or nature
by any party, entity or authority, (a) which are incurred as a result of (i) the
existence of Hazardous Substances in, on, under, at or emanating from any real
property presently or formerly owned or operated by Seller or any of its
Affiliates, (ii) the offsite transportation, treatment, storage or disposal of
Hazardous Substances generated by Seller or any of its Affiliates, or (iii) the
violation of any Environmental Laws or (b) which arise under the Environmental
Laws.

1.15 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

2



--------------------------------------------------------------------------------

1.16 “ERISA Affiliate” shall have the meaning set forth in the definition of
“Employee Benefit Plan”.

1.17 “Excluded Liabilities” shall have the meaning set forth in Section 2.1(c)
of this Agreement.

1.18 “Financial Statements” shall mean (a) the unaudited financial statements of
the Seller as of December 31, 2002, 2003 and 2004, and for each of the fiscal
years then ended, and (b) the unaudited financial statements of the Seller as of
December 31, 2005, and for the fiscal year then ended.

1.19 “GAAP” shall mean generally accepted accounting principles.

1.20 “Hazardous Discharge” shall mean any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
migrating, disposing or dumping (including the movement of any material through
or in air, soil, surface or groundwater) of Hazardous Substances, whether on,
off, under or from any real property owned, operated, leased or used at any time
by Seller or its predecessors.

1.21 “Hazardous Substances” shall mean petroleum, petroleum products,
petroleum-derived substances, radioactive materials, hazardous wastes,
polychlorinated biphenyls, lead based paint, urea formaldehyde, asbestos or any
materials containing asbestos, and any materials, wastes or substances regulated
or defined as or included in the definition of “hazardous substances,”
“hazardous materials,” “hazardous constituents,” “toxic substances,”
“pollutants,” “contaminants” or any similar denomination intended to classify
substances by reason of toxicity, carcinogenicity, ignitability, corrosivity or
reactivity under any Environmental Laws.

1.22 “Indemnitee” and “Indemnitor” shall have the meanings set forth in
Section 8.4(a) of this Agreement.

1.23 “Initial Payment” shall have the meaning set forth in Section 2.2(a)(i) of
this Agreement.

1.24 “Inventory” means all items of Seller’s inventory related to the HIV/AIDS
Business, provided that an item shall be considered “Inventory” only if Seller
has provided to Buyer at or prior to the Inventory Date the following
information for such item: (a) the proprietary and established name of the item;
(b) dosage; (c) container size; (d) number of containers; (e) the item’s lot or
control number(s); (f) the business name and address of all parties to each
prior transaction involving the item, starting with the manufacturer; and
(g) the date of each previous transaction.

1.25 “Inventory Date” shall mean a date no later than ten (10) following the
Closing Date mutually acceptable to Buyer and Seller, when representatives of
Buyer and Seller shall jointly make a physical inspection of the Inventory, at
the offices of the Seller, and determine the amount of the Inventory Payment.

1.26 “Inventory Payment” shall have the meaning given such term in
Section 2.2(b) of this Agreement.

 

3



--------------------------------------------------------------------------------

1.27 “IRS” shall mean the Internal Revenue Service.

1.28 “Licenses and Permits” shall have the meaning set forth in Section 4.13 of
this Agreement.

1.29 “Losses” shall have the meaning set forth in Section 8.2 of this Agreement.

1.30 “Material Adverse Effect” shall mean any material adverse effect,
individually or in the aggregate, on the condition (financial or otherwise),
business, assets, operations or prospects of Seller or the Acquired Assets.

1.31 “Payment Program” shall have the meaning set forth in Section 4.18 of this
Agreement.

1.32 “Person” shall mean any natural person, corporation, professional
corporation, limited or limited liability partnership, general partnership,
joint venture, association, joint-stock company, limited liability company,
company, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any governmental unit or agency
or political subdivision thereof.

1.33 “Prescription Files” shall mean all prescription files owned or used by
Seller that are associated with the HIV/AIDS Business, and all customer data and
information derived from customer purchases from Seller.

1.34 “Purchase Price” shall have the meaning set forth in Section 2.2(b) of this
Agreement.

1.35 “Real Property” shall mean the real property and interests in real property
described on Schedule 4.16 leased by Seller and the plants, buildings,
structures, storage tanks, erections and improvements of all kinds made to,
located on or forming a part of the real property and interests in real property
(including, without limitation, all fixtures), together with all easements,
rights-of-way, appurtenances and tenements to, on or otherwise beneficial to the
use of such real property or interests in real property.

1.36 “Related Party” shall have the meaning set forth in Section 4.12 of this
Agreement.

1.37 “Seller Claimant” shall have the meaning set forth in Section 8.3 of this
Agreement.

1.38 “Taxes” (or “Tax” where the context requires) shall mean all federal,
state, local, foreign or other taxes, duties, or similar charges (including,
without limitation, income (whether net or gross), profits, premium, estimated,
excise, sales, use, environmental (including taxes under Code Section 59A),
occupancy, franchise, license, value added stamp, windfall profits, social
security, gross receipts, franchise, ad valorem, severance, capital levy,
production, transfer, gains, withholding, occupation, employment and payroll
related and property taxes, alternative or add-on, minimum or estimated, import
and export duties and other governmental charges and assessments) imposed by any
taxing or governmental authority on or payable by Seller or any other party with

 

4



--------------------------------------------------------------------------------

respect to the income, operations, products, assets or properties of Seller,
whether attributable to statutory or nonstatutory rules and whether or not
measured in whole or in part by net income, and including interest, additions to
tax or interest, and penalties with respect thereto, and including expenses
associated with contesting any proposed adjustment related to any of the
foregoing.

ARTICLE II

SALE AND PURCHASE OF THE ACQUIRED ASSETS

2.1 Purchase of the Acquired Assets.

(a) Upon the terms and subject to the conditions hereof, and upon the basis of
the agreements, representations and warranties contained in, and the schedules
to, this Agreement, at the Closing, Seller shall sell, transfer, assign, convey
and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all of
the Acquired Assets, in each case free and clear of Encumbrances of any kind.

(b) Notwithstanding anything contained in this Agreement, Seller shall not sell,
transfer, assign, convey or deliver to Buyer, and Buyer shall not purchase or
acquire from Seller, (i) any of Seller’s cash or accounts receivable, (ii) any
of Seller’s equipment, agreements, furniture or fixtures, (iii) any of Seller’s
Contracts, (iv) any of Seller’s other assets other than the Acquired Assets or
(v) any of Seller’s assets related primarily to any of its business other than
the HIV/AIDS Business.

(c) Buyer shall not be required to assume, pay, fulfill, perform or otherwise
discharge any liabilities or obligations of Seller, including of Seller’s
business, of any kind whatsoever (the “Excluded Liabilities”), and Seller shall
pay, fulfill, perform and discharge such Excluded Liabilities when due. The
Excluded Liabilities include, without limitation:

(i) Legal, accounting, brokerage, finder’s fees, Taxes or other expenses
incurred by Seller or any Affiliate, including, without limitation, in
connection with this Agreement or the consummation of the transactions
contemplated hereby;

(ii) Any intercompany debt or other liability or obligation of any nature
between Seller and any past or present Related Party of Seller;

(iii) Liabilities or obligations incurred by Seller or any Affiliate of Seller
after the Closing;

(iv) Any obligation or liability relating to any litigation or any claim arising
out of any dispute, the elements of which occurred prior to the Closing, or any
litigation or other claim against Seller, whether or not listed on any schedule
hereto and regardless of whether accruing prior to or subsequent to the Closing;

(v) Any liability for any Taxes accrued to or incurred by Seller or any
Affiliate of Seller or relating to operations, products or assets of Seller or
any Affiliate of Seller or arising as a consequence of the transactions
contemplated hereby;

 

5



--------------------------------------------------------------------------------

(vi) Any liability or costs (including, without limitation, costs of
remediation) arising out of or relating to a Hazardous Discharge or the release,
discharge or disposal of any solid wastes or the handling, storage, use,
transportation or disposal of any of the foregoing, as these terms are defined
by the Environmental Laws in, on, under or from facilities of Seller at any time
prior to the Closing, regardless of whether such liability or costs arise before
or after Closing and whether or not in breach of any representation or warranty
under this Agreement;

(vii) Any liability or obligation to employees, government agencies or other
third parties in connection with any option plan, pension plan, other ERISA plan
or other Employee Benefit Plan, and any health, dental or life insurance
benefits, whether or not insured and whether or not disclosed on any schedule
hereto;

(viii) Any liability or obligation under any contract or commitment, and any
liability or obligation which relates to any default in respect of such contract
or other commitment or obligation of Seller;

(ix) Any liability or obligation to employees in the nature of accrued payroll,
vacation, holiday or sick pay, worker’s compensation relating to the period
prior to the Closing, whether or not listed on any schedule hereto and
regardless of whether accruing prior or subsequent to the Closing;

(x) Any trade debt, accounts payable, notes payable and bank debts; or

(xi) Any other liability, debt or obligation of Seller or any of its
Shareholders.

2.2 Purchase Price.

(a) In consideration for the Acquired Assets (other than the Inventory), Buyer
shall pay to Seller an amount in cash equal to Four Million Six Hundred Thousand
Dollars ($4,600,000), payable as follow:

(i) At the Closing, Buyer shall pay to Seller and amount in cash equal to Three
Million Six Hundred Eighty Thousand Dollars ($3,680,000) (the “Initial
Payment”); and

(ii) In addition, (i) on each of May 6, 2006, June 6, 2006, July 6, 2006 and
August 6, 2006, Buyer shall pay to Seller an amount equal to Two Hundred Thirty
Thousand Dollars ($230,000) (the “Additional Payments”) if, and only if,
(x) Seller and Seller’s management, including Seller’s Shareholders, have during
the four (4) month period from the Closing Date through August 6, 2006 provided
during normal business hours such reasonable assistance to Buyer as Buyer from
time to time has requested to transition the business of Seller and the Acquired
Assets to Buyer (it being understood that the requirement to provide such
assistance shall be considered satisfied by Hagop Youredjian, and/or Jessica
Siu, Lillian Garcia, Donna Marie Magsakay, and Yalpri Cuadra, writing a mutually
satisfactory letter to Seller’s former HIV customers regarding the Buyer’s
acquisition of the Acquired Assets, contacting such customers by telephone to
advise them of the transition to Buyer and assisting such customers with any

 

6



--------------------------------------------------------------------------------

questions they may have, coordinating with Buyer’s information technology
personnel the downloading of customer records and information, and such other
assistance as may reasonably be requested by Buyer to provide to Buyer the
benefit of the Acquired Assets); and

(b) Within five (5) days following the Inventory Date, in consideration for the
Inventory, Buyer shall pay to Seller an amount equal to Seller’s wholesale
acquisition cost of the Inventory (as calculated by Buyer based on documentation
provided by Seller to Buyer), in each case only to the extent that such
Inventory conforms to the representation contained in Section 4.6 (the
“Inventory Payment” and, collectively with the Initial Payment and the
Additional Payments, the “Purchase Price”). Any Purchase Price payable under
this Agreement shall be paid in cash, in immediately available funds, via bank
wire transfer per Seller’s written instructions.

2.3 Allocation of Purchase Price. The Purchase Price for the Acquired Assets
shall be allocated for federal, state, local and foreign tax purposes by each
party among the Acquired Assets as mutually determined by Seller and Buyer, in
compliance with applicable laws and generally accepted accounting principles.
For all pertinent tax purposes, each party hereto shall report the purchase and
sale provided for, and with the characterization given these transactions in
this Agreement, to taxing authorities on a basis consistent with such
allocation, and each party agrees not to take a position inconsistent with such
allocation. After the Closing, Seller and Buyer each shall timely file form 8594
with the IRS detailing this allocation. In the event that Buyer determines,
subject to Seller’s reasonable approval, that any adjustments to such allocation
are necessary, Seller shall make such modifications as are necessary, reporting
the same on Seller’s form 8594 (if required) or any tax report or return filed
or to be filed by Seller in order to conform to Buyer’s allocation as adjusted.

ARTICLE III

CLOSING

3.1 The Closings. Subject to the terms and conditions of this Agreement, the
Closing of the purchase and sale of the Acquired Assets (the “Closing”) shall
occur on April 6, 2006 (the “Closing Date”), at the offices of Buyer’s counsel,
Nixon Peabody LLP, 990 Stewart Avenue, Garden City, New York.

3.2 Obligations of Seller. At the Closing, Seller shall deliver to Buyer the
following:

(a) A bill of sale, in customary form, duly executed by Seller.

(b) A legal opinion of counsel to Seller and Seller’s Shareholders, covering the
matters set forth in Exhibit A.

(c) Copies of the resolutions of the Board of Directors and shareholders of
Seller certified by the secretary or assistant secretary of Seller, which
resolutions shall approve and authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

(d) Any required consents to the assignment to Buyer of each of the Acquired
Assets.

(e) Such other instruments of assignment and conveyance as may be necessary or
appropriate to fully and effectively transfer to Buyer the Acquired Assets.

(f) All of the other documents and instruments required to be delivered by
Seller.

3.3 Obligations of Buyer. At the Closing, Buyer shall deliver to Seller the
following:

(a) The Initial Payment.

(b) Copies of the resolutions of the Board of Directors of Buyer certified by
the secretary or assistant secretary of Seller, which resolutions shall approve
and authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

(c) All of the other documents and instruments required to be delivered by
Buyer.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING SELLER AND SELLER’S

BUSINESS

Seller and Seller’s Shareholders hereby represent and warrant to Buyer, as of
the date hereof and as of the Closing, as follows:

4.1 Organization and Qualification. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
with full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. Seller has
no Affiliates, subsidiaries or equity interest in any other Person. Seller is
duly qualified and in good standing as a California corporation and has all
requisite corporate power and authority to do business in the State of
California, which jurisdiction is the only jurisdiction wherein the character of
the properties owned or leased or the nature of activities conducted by Seller
make such qualification necessary. Seller’s Shareholders own all the issued and
outstanding capital stock of Seller.

4.2 Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and all documents, certificates, agreements, instruments
and writings related hereto to which it is a party and to perform, carry out and
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action on the part of Seller. This Agreement has been duly
and validly executed by Seller and constitutes the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with its terms.

 

8



--------------------------------------------------------------------------------

4.3 No Breach. Neither the execution and delivery of this Agreement by Seller
nor the consummation of the transactions contemplated hereby will: (a) violate
any provision of the Certificate of Incorporation or Bylaws of Seller;
(b) conflict with, result in a breach of or constitute a default (or an event
which, with or without notice, lapse of time or both, would constitute a
default) under any leases, agreements, instruments, arrangements, contracts,
commitments or understandings, written or oral, to which Seller is a party or by
which Seller or any of the Acquired Assets is bound (collectively, the
“Contracts”); (c) result in the creation of, or give any party the right to
create, any Encumbrance upon any of the Acquired Assets; (d) conflict with,
violate, result in a breach of or constitute a default under any judgment,
decree, order or process of any court or governmental authority; (e) conflict
with or violate any statute, law or regulation applicable to Seller or any of
the Acquired Assets; or (f) require Seller to obtain any authorization, consent,
approval or waiver from, or to make any filing with, any governmental or
regulatory authority, or other third party.

4.4 Financial Statements and Sales Information. Prior to the date hereof, Seller
has delivered to Buyer the Financial Statements, which are attached hereto as
Schedule 4.4. The Financial Statements: (a) were prepared from the books and
records of Seller, which books and records have been maintained in accordance
with all legal and accounting requirements and completely and accurately reflect
all financial transactions of Seller, including, without limitation, the
accounts receivable, accounts payable and revenue of Seller for the periods
covered by and as at the dates of the Financial Statements; (b) were prepared in
accordance with GAAP consistently applied; and (c) are true and correct, and
present fairly the financial condition of Seller and the results of its
operations for the periods covered by, and as at the dates of, each of the
Financial Statements. The Financial Statements do not contain any material items
of special or non-recurring income or other income not earned in the ordinary
course of business except as expressly specified therein. All liabilities
(whether accrued, unmatured, contingent or otherwise, and whether due or to
become due) of Seller are set forth or adequately reserved against on the face
of the most recent Financial Statements, except for liabilities incurred since
the date thereof in the ordinary course of business as theretofore conducted,
which liabilities are not, individually or in the aggregate, materially adverse
to the condition (financial or otherwise), business, assets, operations or
prospects of Seller. Seller is neither aware nor ought reasonably to be aware of
any basis for the assertion against Seller of any materially adverse liability
or loss contingency. Prior to the date hereof, Seller has provided Buyer with
sales information, by HIV customer, for its past three fiscal years. Seller’s
revenues for the year ended December 31, 2005, relating to the Acquired Assets,
were at least $11.6 million. The books and records of Seller are accurate and
complete and have been maintained in accordance with good business practices.

4.5 Absence of Certain Changes or Events. Since December 31, 2004: Seller’s
business has been conducted and the Acquired Assets have been acquired and
operated only in the ordinary and usual course consistent with past practice;
neither Seller’s business nor the Acquired Assets have suffered any event or
condition that has had a Material Adverse Effect; and Seller is not aware of any
event or condition that has occurred or would reasonably be expected to occur
that could result in a Material Adverse Effect.

4.6 Acquired Assets. Seller has good and freely transferable title to all of the
Acquired Assets, free and clear of all Encumbrances, and has the complete and
unrestricted power and right to sell and transfer the Acquired Assets to Buyer
in accordance with the terms hereof. All

 

9



--------------------------------------------------------------------------------

items included in the Inventory consist of a quality and quantity usable and
saleable in the ordinary course of business of Seller, and are not slow moving,
damaged, below-standard quality or in excessive quantities.

4.7 [INTENTIONALLY OMITTED]

4.8 Contracts and Commitments. Schedule 4.8 is a list of all Contracts. Seller
is not in breach or default, nor is there any basis for any valid claim of
breach or default by Seller, under any Contract. The Contracts are valid and in
full force and effect and, assuming the obtaining of any consents to the
assignment thereof, consummation of the transactions contemplated by this
Agreement will not cause any Contract to cease to be valid and in full force and
effect. Accurate and complete copies of the Contracts, including all amendments
thereto, have been heretofore delivered to Buyer.

4.9 Litigation, Etc. Except as set forth on Schedule 4.9, there has not been in
the five years prior to the date hereof, nor is there currently, any claim,
action, suit, inquiry, proceeding or, to the best of Seller’s knowledge,
investigation of any kind or nature whatsoever, by or before any court or
governmental or other regulatory or administrative agency, commission or
tribunal brought, asserted or initiated by Seller, or pending or, to the best of
Seller’s knowledge, threatened against or involving Seller and relating to or
affecting the HIV/AIDS Business. To the best of Seller’s knowledge, there is no
valid basis for any such claim, action, suit, inquiry, proceeding or
investigation. Seller is not subject to any judgment, order or decree.

4.10 Compliance with Law. Seller is and has been conducting its business,
marketing and selling its services and/or products, and owning and operating all
of its assets, in compliance in all material respects with all applicable laws,
rules, regulations, orders, codes, ordinances, authorizations, judgments and
decrees, of all federal, state, local, foreign or other governmental or
regulatory authorities. Seller and each of its employees or agents providing
services at the pharmacy, as applicable, (a) hold all permits, licenses,
registrations, franchises, certificates, concessions and other governmental
approvals and authorizations (the “Licenses and Permits”) required for the
operation of Seller’s business, including, without limitation, all Licenses and
Permits required by federal, state and local law and all applicable regulatory
agencies, and (b) are in compliance in all material respects with all applicable
laws, regulations and agreements, including without limitation the Health
Insurance Portability and Accountability Act of 1996 as it relates to the
maintenance of customer and patient lists and records. All such Licenses and
Permits are in full force and effect and Seller is not in default in any respect
with respect to any such Licenses and Permits. No notice from any authority with
respect to the revocation, termination, suspension or limitation of any such
Licenses and Permits has been issued or given, nor is Seller aware of the
proposed or threatened issuance of any such notice.

4.11 Finders. Except as set forth on Schedule 4.11, neither Seller, nor any of
its Affiliates, nor any of Seller’s directors or officers, has taken any action
that, directly or indirectly, would obligate Buyer or any of its Affiliates to
anyone acting as broker, finder, financial advisor or in any similar capacity in
connection with this Agreement or any of the transactions contemplated hereby.

 

10



--------------------------------------------------------------------------------

4.12 Related Party Transactions; Intercompany Accounts. Except as set forth on
Schedule 4.12, there are no Contracts between Seller, on one hand, and any
shareholder, director, officer, employee, consultant or Affiliate of Seller
(each, a “Related Party”), on the other, related to the HIV/AIDS Business. Set
forth on Schedule 4.12 is a true and complete list of each transaction during
the prior 18 months between Seller, on one hand, and any Related Party, on the
other, related to the HIV/AIDS Business.

4.13 Tax Matters. All Taxes that are due or payable by Seller, whether or not
disputed by Seller, have been paid in full. All tax returns to be filed in
connection with Taxes have been accurately prepared and duly and timely filed.
Attached as Schedule 4.13 are true, complete and accurate copies of Seller’s
Federal and state income tax returns for 2002, 2003 and 2004.

4.14 Improper Payments. Neither Seller, nor any of Seller’s officers and
employees nor, to the best of Seller’s knowledge, Sellers agents have made any
illegal or improper payments to, or provided any illegal or improper benefit or
inducement for, any governmental official, supplier, customer or other person,
in an attempt to influence any such person to take or to refrain from taking any
action relating to Seller’s business.

4.15 Payment Programs. Neither Seller, nor any of its officers or employees,
nor, to the best knowledge of Seller, agents has received written notice that it
is subject to any restriction or limitation on the receipt of payment under the
Medicare, Medicaid or Medi-Cal programs, any other federally funded health care
program or any other third party payor (collectively, the “Payment Programs”).
Seller has valid and current provider agreements with the Payment Programs.
Seller is in compliance in all material respects with the conditions of
participation for the Payment Programs. Neither Seller, nor any of Seller’s
officers or employees, nor, to the best knowledge of Seller, agents has received
written notice that a Payment Program has requested or threatened any
recoupment, refund or set-off from Seller, or imposed any fine, penalty or other
sanction on Seller, nor has Seller been excluded from participation in a payment
program. Seller has not submitted to a Payment Program any false or fraudulent
claim for payment, nor has Seller at any time violated in any material respect
any condition for participation, or any published rule, regulation, policy or
standard of a Payment Program.

4.16 Fraud and Abuse. Neither Seller, nor any of Seller’s officers, employees or
agents, has engaged in any activities that are prohibited under Federal Medicare
and Medicaid statutes, 42 U.S.C. §§ 1320a-7, 1320a-7a, I320a-7b or the Federal
False Claims Act, 31 U.S.C. § 3729 et seq., the regulations promulgated pursuant
to such statutes, or any related state or local statutes or regulations.

4.17 Physician Self-Referrals. Seller’s operations are in compliance in all
material respects with and do not otherwise violate the Federal Medicare and
Medicaid statutes regarding physician self-referrals, 42 U.S.C. §§ 1395nn and
I396b(s), the regulations promulgated pursuant to such statutes, or any related
state or local statutes or regulations. Neither Seller, nor any of Seller’s
officers, employees or agents, has engaged in any activities that may violate
such statutes or regulations.

4.18 Controlled Substances. Seller has not engaged in any activities which are
prohibited under the Federal Controlled Substances Act, 21 U.S.C. § 801 et seq.,
or the regulations promulgated pursuant to such statute or any related state or
local statutes or regulations concerning the dispensing and sale of controlled
substances.

 

11



--------------------------------------------------------------------------------

4.19 Customers and Suppliers. Schedule 4.19 hereto sets forth a list of Seller’s
fifteen largest customer, referrers of customers and suppliers in order of
dollar volume of sales, referrals and purchases, respectively, during its last
three fiscal years, in each case related to the HIV/AIDS Business. There has not
been any adverse change and there are no facts known to Seller which may
reasonably be expected to indicate that any adverse change may occur in the
business relationship of Seller or, after the Closing, Buyer with any supplier
or referral source named on Schedule 4.19.

4.20 [INTENTIONALLY OMITTED]

4.21 [INTENTIONALLY OMITTED]

4.22 Disclosure. No representation, warranty or other statement by Seller or
Seller’s Shareholders herein or made in writing in connection herewith contains
or will contain an untrue statement of a material fact, or omits or will omit to
state a material fact necessary to make the statements contained herein or
therein not misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES REGARDING BUYER

Buyer hereby represents and warrants to Seller as follows:

5.1 Organization and Qualification. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
with full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted.

5.2 Authority. Buyer has all requisite power and authority to execute and
deliver this Agreement and to perform, carry out and consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action on the part of
Buyer. This Agreement constitutes the legal, valid and binding obligations of
Buyer, enforceable against Buyer in accordance with its terms.

5.3 No Breach. Neither the execution and delivery of this Agreement by Buyer nor
the consummation of the transactions contemplated herein will: (a) violate any
provision of the Certificate of Incorporation or Bylaws of Buyer; (b) conflict
with, result in a breach of or constitute a default (or an event which, with or
without notice, lapse of time or both, would constitute a default) under, or
give any third party the right to terminate or modify, any material agreement or
other instrument to which Buyer is a party or by which it or any of its assets
is bound; (c) conflict with, violate, result in a breach of or constitute a
default under any judgment, decree, order or process of any court or
governmental authority; (d) conflict with or violate any material statute, law
or regulation applicable to the business of Buyer; or (e) require Buyer to
obtain any authorization, consent, approval or waiver from, or to make any
filing with, any governmental or regulatory authority.

 

12



--------------------------------------------------------------------------------

5.4 Finders. Neither Buyer, nor any of its Affiliates, nor any of their
respective directors or officers, has taken any action that, directly or
indirectly, would obligate Seller or any of its Affiliates to anyone acting as a
broker, finder, financial advisor or in any similar capacity in connection with
this Agreement or any of the transactions contemplated hereby.

5.5 Disclosure. No representation, warranty or other statement by Buyer herein
or made in writing in connection herewith contains or will contain an untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

ARTICLE VI

COVENANTS

6.1 Obtaining Consents. Buyer and Seller shall use all reasonable efforts to
obtain all consents, approvals and waivers from, and give all notices to, and
make all declarations, filings and registrations with, any governmental and
regulatory agencies and other third parties that are required to consummate or
are otherwise related to the transactions contemplated hereby. Buyer and Seller
shall coordinate and cooperate with one another and supply such assistance as
may be reasonably requested by each in connection with the foregoing.

6.2 Transfer and Retention of Records. Except as may be required for tax
purposes or other regulatory purposes, neither Seller, nor any of its respective
successors and assigns, will retain any document, databases or other media
embodying any confidential or proprietary information relating to the HIV/AIDS
Business or use, publish or disclose to any third person any such confidential
or proprietary information relating to the HIV/AIDS business; provided, however,
that Seller shall be entitled to retain copies of any of the foregoing (and have
access to the same after the Closing) to the extent necessary in connection with
prosecuting or defending any matter not assumed by Buyer. Seller shall take all
actions requested by Buyer to transfer records relating to Seller’s business to
Buyer, which may include making duplicate copies of any records retained by
Seller in the form of paper or electronic media.

6.3 Employee Matters. Buyer shall not assume or be responsible in any way for
the obligations, liabilities or responsibilities (a) of any Employee Benefit
Plan of Seller, (b) of Seller, any Affiliate of Seller or any fiduciary under,
arising from, or with respect to any Employee Benefit Plan of Seller or (c) to
any of Seller’s officers, directors, employees and agents, arising from or
related to the transactions contemplated by this Agreement. Buyer shall not be
deemed to be a successor employer with respect to the employment of any employee
of Seller or with respect to any of Seller’s Employee Benefit Plans. Buyer shall
not be obligated to offer employment to any or all of Seller’s employees.

6.4 Further Assurances. Buyer and Seller shall, and shall cause their respective
Affiliates to, at the request and the expense of the other, execute and deliver
such other instruments of conveyance and transfer and assumption and take such
other action as may be reasonably requested so as to consummate the transactions
contemplated hereby or otherwise to consummate the intent of this Agreement,
Without limiting the generality of the foregoing, the Seller will, and will
cause its management to, execute management representation letters reasonably
requested by

 

13



--------------------------------------------------------------------------------

Buyer’s outside auditors in connection with the audit of Seller or otherwise as
is required by applicable securities laws. In addition, prior to or immediately
after Closing, Buyer and Seller shall agree on the text of a letter to be sent
to present HIV/AIDS patients who are customers of Seller, advising such patients
that their records have been transferred to Buyer.

6.5 Certain Covenants of Seller. Seller hereby covenants that (unless Buyer
otherwise gives its written approval in its sole discretion) Seller shall at its
sole cost and expense take the actions set forth below:

(a) At the Closing, Seller shall pay or otherwise discharge (in full, without
discount or compromise) all the Excluded Liabilities related to the HIV/AIDS
Business.

(b) After the Closing, Seller shall afford Buyer, its attorneys, accountants,
consultants and representatives, free and full access to the Acquired Assets and
books and records of Seller relating thereto, at all reasonable times upon
reasonable notice and during normal business hours, and shall provide to Buyer
and its representatives such additional financial and operating data and other
information as Buyer shall from time to time reasonably request.

(c) After the Closing, Seller shall use its best efforts to preserve for Buyer
the goodwill of its customers and suppliers, and shall do all things reasonably
requested by Buyer for such purpose.

(d) After the Closing, Seller shall promptly advise Buyer in writing of the
commencement or threat against Seller of any suit, litigation or legal
proceeding that relates to or might affect the Acquired Assets.

ARTICLE VII

RESTRICTIVE COVENANTS

7.1 Non-Competition. Seller, Seller’s Shareholders, Hagop Youredjian and Zarig
Youredjian hereby agree that as a material inducement to Buyer to enter into
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller, each of Seller’s
Shareholders, Hagop Youredjian, and Zarig Youredjian covenant and agree that it,
and each of Seller’s officers, directors and Affiliates, and each of Seller’s
Shareholder’s Affiliates and immediate family members, as well as immediate
family members of Hagop Youredjian and Zarig Youredjian shall not, for the
period from the date hereof until five (5) years following the Closing Date (the
“Restricted Period”), directly or indirectly, (a) on its own behalf or in the
service of or on the behalf of others, as a director, trustee, owner (except as
the owner of less than two percent (2%) of the outstanding stock of a publicly
held corporation), employee, consultant, advisor, independent contractor or in
any other capacity, engage in the business of operating, within seventy-five
(75) miles of Seller’s present pharmacy in Glendale, California (the ‘Restricted
Territory”) a pharmacy that primarily services or treats, or primarily market or
sells AIDS/HIV products to, AIDS/HIV patients or (b) permit a pharmacy that
primarily services or treats, or primarily markets or sells AIDS/HIV products
to, AIDS/HIV patients to operate at the location of Seller’s present pharmacy in
Glendale, California, or cooperate with or assist in any Person to engage in any
such activities, including without limitation by (i) selling or

 

14



--------------------------------------------------------------------------------

otherwise transferring its business and assets (which may include its real
property lease or a license to use same) to any Person that may or is permitted
to engage in any such activities and/or (ii) cooperating with or otherwise
assisting any other Person to acquire a license to so engage in any such
activities. For the sake of clarity, a pharmacy “primarily services or treats,
or primarily markets or sells AIDS/HIV products to, AIDS/HIV patients” if it
either derives more than two percent (2%) of its revenues from the sale of
AIDS/HIV services or products or in any way is marketing its AIDS/HIV services
or products specifically to the AIDS/HIV community.

7.2 Non-Interference. Seller, each of Seller’s Shareholders and Hagop Youredjian
further agree that, during the Restricted Period and within the Restricted
Territory, Seller, each of Seller’s Shareholders and Hagop Youredjian will not,
directly or indirectly; (i) induce any former customer of or referrer of
customers to Seller or customer of or referrer of customers to Buyer to
patronize any Person who competes with Buyer; (ii) request or advise any former
customer of or referrer of customers to Seller or customer of or referrer of
customers to Buyer to withdraw, curtail or cancel such Person’s business with
Buyer; (iii) enter into any contract, the purpose or result of which would
benefit such Seller if any former customer of or referrer of customers to Seller
or customer of or referrer of customers to Buyer were to withdraw, curtail, or
cancel such customer’s or referrers business with Buyer; or (iv) disclose to any
other Person the names or addresses of any former customer of or referrers of
customers to Seller or customer of or referrers of customers to Buyer, either
individually or collectively.

7.3 Acknowledgements. If the provisions of this Article VII are violated, in
whole or in part, Buyer shall be entitled, upon application to any court of
proper jurisdiction, to a temporary restraining order or preliminary injunction
to restrain and enjoin Seller, each of Seller’s Shareholders and Affiliates, and
Hagop Youredjian from such violation without prejudice as to any other remedies
Buyer may have at law or in equity. In the event of a violation, Seller, each of
Seller’s Shareholders and Hagop Youredjian agree that it would be virtually
impossible for Buyer to calculate its monetary damages and that Buyer would be
irreparably harmed. If Buyer seeks such temporary restraining order or
preliminary injunction, Buyer shall not be required to post any bond with
respect thereto, or, if a bond is required, it may be posted without surety
thereon. If any restriction contained in this Article VII is held by any court
to be unenforceable, or unreasonable, as to time, geographic area or business
limitation, Buyer, Seller, each of Seller’s Shareholders and Hagop Youredjian
agree that such provisions shall be and are hereby reformed to the maximum time,
geographic area or business limitation permitted by applicable laws. The parties
further agree that the remaining restrictions contained in this Article VII
shall be severable and shall remain in effect and shall be enforceable
independently of each other. Seller, each of Seller’s Shareholders and Hagop
Youredjian specifically acknowledge, represent and warrant that the covenants
set forth in this Article VII are reasonable and necessary to protect the
legitimate interests of Buyer, and that Buyer would not have entered into this
Agreement or paid the Purchase Price in the absence of such covenants.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival of Representations and Warranties. All representations and
warranties contained in Articles IV and V of this Agreement shall survive the
Closing for the applicable statute of limitations, except that the
representations and warranties contained in Sections 4.4, 4.5, 4.6, 4.7, 4.8,
4.9, 4.19, 4.20 and 4.22 shall survive for only two (2) years after the Closing
Date.

 

15



--------------------------------------------------------------------------------

8.2 Indemnification by Seller and Seller’s Shareholders. Seller and each of
Seller’s Shareholders shall indemnify and save Buyer and its Affiliates, their
respective directors, officers, employees, agents and representatives and all of
their successors and assigns (collectively “Buyer Claimants” and individually a
“Buyer Claimant”) harmless from and defend each of them from and against any and
all demands, claims, actions, liabilities, losses, costs, damages or expenses
whatsoever (including any reasonable attorneys’ fees) (collectively, “Losses”)
asserted against, imposed upon or incurred by Buyer Claimants resulting from or
arising out of (a) any inaccuracy or breach of any representation or warranty of
Seller and Seller’s Shareholders contained herein; (b) any breach of any
covenant or obligation of Seller contained herein; (c) any liability of Seller
arising out of events occurring, conditions existing, products sold or
activities of Seller; (d) noncompliance with any applicable bulk sales or
similar laws (including laws which may impose transferee liability on Buyer or
an Affiliate of Buyer or create Encumbrances on the Acquired Assets relating to
Seller’s liability for sales, use or other taxes or withholdings arising out of
the operations of Seller); and (e) any liability arising out of or related to
Seller’s business prior to Closing, or the assertion against a Buyer Claimant of
a claim which, if valid, would constitute a liability arising out of or related
to Seller’s business prior to Closing. Notwithstanding the foregoing, in no
event shall the aggregate indemnification to be provided by Seller and Seller’s
Shareholders solely in respect of matters referred to in clause (a) above exceed
the amount of the Purchase Price.

8.3 Indemnification by Buyer. Buyer shall indemnify and save Seller and its
respective Affiliates and their respective directors, officers, employees,
agents and representatives (collectively “Seller Claimants” and individually a
“Seller Claimant”) harmless from and defend each of them from and against any
and all Losses asserted against, imposed upon or incurred by Seller Claimants
resulting from or arising out of (a) any inaccuracy or breach of any
representation or warranty of Buyer contained herein; (b) any breach of any
covenant or obligation of Buyer contained herein; and (c) except as described in
Section 8.2 above, Buyer’s ownership of the Acquired Assets and operation of its
business from and after the Closing Date.

8.4 Indemnification Procedures.

(a) The rights and obligations of each party claiming a right to indemnification
hereunder (“Indemnitee”) from the other party (“Indemnitor”) shall be governed
by the following rules:

(i) The Indemnitee shall give prompt written notice to the Indemnitor of any
state of facts which Indemnitee determines will give rise to a claim by the
Indemnitee against the Indemnitor based on the indemnity agreements contained
herein, stating the nature and basis of said claims and the amount thereof, to
the extent known. No failure to give such notice shall affect the
indemnification obligations of Indemnitor hereunder, except to the extent such
failure materially prejudices such Indemnitor’s ability successfully to defend
the matter giving rise to the indemnification claim.

 

16



--------------------------------------------------------------------------------

(ii) In the event any action, suit or proceeding is brought against the
Indemnitee, with respect to which the Indemnitor may have liability under the
indemnity agreements contained herein, then upon the written acknowledgment by
the Indemnitor within thirty days of the bringing of such action, suit or
proceeding that it is undertaking and will prosecute the defense of the claim
under such indemnity agreements and confirming that the claim is one with
respect to which the Indemnitor is obligated to indemnify and that it will be
able to pay the full amount of potential liability in connection with any such
claim, the action, suit or proceeding (including all proceedings on appeal or
for review which counsel for the Indemnitee shall deem appropriate) may be
defended by the Indemnitor. However, in the event the Indemnitor shall not offer
reasonable assurances as to its financial capacity to satisfy any final judgment
or settlement, the Indemnitee may assume the defense and dispose of the claim,
after 30 days prior written notice to the Indemnitor. The Indemnitee shall have
the right to employ its own counsel in any such case, but the fees and expenses
of such counsel shall be at the Indemnitee’s own expense unless (A) the
employment of such counsel and the payment of such fees and expenses both shall
have been specifically authorized by the Indemnitor in connection with the
defense of such action, suit or proceeding or (B) the Indemnitee shall have
reasonably concluded and specifically notified the Indemnitor that there may be
specific defenses available to it which are different from or additional to
those available to the Indemnitor.

(iii) In addition, in any event specified in clause (B) of the second sentence
of subparagraph (ii) above, the Indemnitor, to the extent made necessary by such
different or additional defenses, shall not have the right to direct the defense
of such action, suit or proceeding on behalf of the Indemnitee. If Indemnitor
and Indemnitee cannot agree on a mechanism to separate the defense of matters
extending beyond the scope of indemnification, such matters shall be defended on
the basis of joint consultation.

(iv) The Indemnitee shall be kept fully informed by the Indemnitor of such
action, suit or proceeding at all stages thereof, whether or not it is
represented by counsel. The Indemnitor shall, at the Indemnitor’s expense, make
available to the Indemnitee and its attorneys and accountants all books and
records of the Indemnitor relating to such proceedings or litigation, and the
parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such action, suit or proceeding.

(v) The Indemnitor shall make no settlement of any claims which Indemnitor has
undertaken to defend, without Indemnitee’s consent, unless the Indemnitor fully
indemnifies the Indemnitee for all losses, there is no finding or admission of
violation of law by, or effect on any other claims that may be made against, the
Indemnitee and the relief granted in connection therewith requires no action on
the part of and has no effect on the Indemnitee.

ARTICLE IX

MISCELLANEOUS

9.1 Expenses. Each party hereto shall pay its own expenses incurred in
connection with this Agreement, except as otherwise specified in this Agreement
and except that all sales, transfer and other similar taxes, levies and charges
that may be imposed, levied or assessed in connection with the consummation of
the transactions contemplated hereby shall be borne by Seller.

 

17



--------------------------------------------------------------------------------

9.2 Amendment. This Agreement may not be terminated, amended, altered or
supplemented except by a written agreement executed by the parties hereto.

9.3 Entire Agreement. This Agreement, including the schedules hereto, and the
instruments and other documents delivered pursuant to this Agreement, contain
the entire agreement of the parties relating to the subject matter of this
Agreement and supersede all other agreements and understandings of any kind
between the parties respecting such subject matter. Each and every
representation, warranty and covenant shall be deemed to include the information
contained in the schedules thereto.

9.4 Waivers. Waiver by either party of either breach of or failure to comply
with any provision of this Agreement by the other party shall not be construed
as, or constitute, a continuing waiver of such provision, or a waiver of any
other breach of, or failure to comply with, any other provision of this
Agreement. No waiver of any such breach or failure or of any term or condition
of this Agreement shall be effective unless in a written notice signed by the
waiving party and delivered, in the manner required for notices generally, to
each affected party.

9.5 Notices. All notices, consents, directions, approvals, instructions,
requests and other communications required or permitted by the terms of this
Agreement to be given to any Person shall be in writing, and any such
communication shall become effective five Business Days after being deposited in
the United States mails, certified or registered (return receipt requested),
with appropriate postage prepaid for first class mail or, if delivered by hand
or courier service or in the form of a telex, telecopy or telegram, when
received (if received during normal business hours on a Business Day, or if not,
then on the next Business Day thereafter), and shall be directed to the
following address or telex or telecopy number:

If to Seller:

H&H Drug Stores, Inc.

3604 San Fernando Road

Glendale, California 91204

Telecopier:                             

With a copy to:

Law Offices of Alen Petrossian

505 North Brand Boulevard, Suite 1460

Glendale, California 91204

Attention: Alen Petrossian

Telecopier: 818-242-7855

If to Buyer:

Medicine Made Easy

1660 Walt Whitman Road

Melville, New York 11747

Attention: Mr. Mike Moran

Telecopier: 631-249-5863

 

18



--------------------------------------------------------------------------------

With a copy to:

Nixon Peabody LLP

990 Stewart Avenue

Garden City, New York 11530

Attention: Allan H. Cohen

Telecopier: 866-947-2070

or to such other address as a party may have furnished to the other parties in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt. Any notice which is so mailed shall be deemed
delivered on the fourth Business Day (or Days) after mailing; any notice which
is transmitted by telecopier shall be deemed delivered when transmitted to the
telecopier number specified above and acknowledgment of receipt of such
facsimile is received.

9.6 Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts each of which when
executed shall be deemed to be an original, but all of which together shall
constitute one and the same document.

9.7 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the law of the State of California,
without regard to applicable principles of conflict of laws that might otherwise
govern.

9.8 Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Neither party shall assign or transfer this Agreement nor any right or
obligation hereunder by operation of law or otherwise without the consent of the
other party, except that Buyer may assign its rights under this Agreement to an
Affiliate of Buyer.

9.9 Severability. If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then: (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent; (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction; and (c) such invalidity or
enforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement. Each provision of this
Agreement is separable from every other provision of this Agreement, and each
part of each provision of this Agreement is separable from every other part of
such provision.

 

19



--------------------------------------------------------------------------------

9.10 Headings. The headings contained in this Agreement (including the
schedules) are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

9.11 No Agency. Neither party hereto shall be deemed hereunder to be an agent
of, or partner or joint venture with, the other party hereto.

9.12 Third Parties. Nothing herein is intended or shall be construed to confer
upon or give to any person other than the parties hereto any rights or remedies
under or by reason of this Agreement.

9.13 Passage of Title and Risk of Loss. Legal title, equitable title and risk of
loss with respect to the Acquired Assets will not pass to Buyer until the
Acquired Assets are transferred at the Closing.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

SELLER: H&H DRUG STORES, INC. By:  

/s/ Hagop Youredjian

  Hagop Youredjian, President SELLER’S SHAREHOLDERS: THE YOUREDJIAN FAMILY TRUST
By:  

/s/ Hagop Youredjian

  Hagop Youredjian, Trustee By:  

/s/ Zarig Youredjian

 

Zarig Youredjian, Trustee

AND ZARIG YOUREDJIAN, INDIVIDUALLY

H&H DRUG STORES, INC. EMPLOYEE STOCK OWNERSHIP TRUST By:  

/s/ Kjersti Cory

  Kjersti Cory, Trust Officer   First Bankers Trust Services, Inc.

/s/ HAGOP YOUREDJIAN

HAGOP YOUREDJIAN BUYER: MEDICINE MADE EASY By:  

/s/ Michael Moran

  Michael Moran   President and Chief Executive Officer

 

21



--------------------------------------------------------------------------------

EXHIBIT A

1. Seller has been duly organized and is validly existing and in good standing
under the laws of the State of California. Seller has the power and authority to
own, lease and operate its properties and to conduct its business as it is
presently conducted. Seller’s Shareholders are the only shareholders of Seller.

2. Seller and each of Seller’s Shareholders have the power and authority to
execute, deliver and perform, and has taken all action necessary to execute,
deliver and perform the Agreement. Seller and each of Seller’s Shareholders have
duly executed and delivered the Agreement.

3. The Agreement constitutes the valid and binding obligation of Seller and each
of Seller’s Shareholders, enforceable against such Person in accordance with its
terms.

4. The execution and delivery of the Agreement, and the consummation by Seller
and each of Seller’s Shareholders of the transactions contemplated by the
Agreement, do not, with or without the giving of notice or the lapse of time or
both, (a) violate (i) the articles of incorporation or bylaws of Seller,
(ii) any Federal or state law or regulation applicable to Seller or Seller’s
Shareholders, or (iii) any existing obligation of the Seller or Seller’s
Shareholders under any order, writ, judgment or decree of any court or Federal
or state governmental authority, or (b) violate or result in a breach of,
constitute a default under, require any consent under, or result in the creation
of a lien, charge or encumbrance on any property or assets of the Seller
pursuant to, the terms of any material agreement or instrument to which the
Seller or either of Seller’s Shareholders is a party or is bound.

5. No registration, approval, authorization, consent, notice or other action by,
or filing with, any Federal or state governmental authority is required on the
part of Seller or either of Seller’s Shareholders in connection with the
execution and delivery of the Agreement, or the consummation by Seller or either
of Seller’s Shareholders of the transactions contemplated by the Agreement, or
if required, such appropriate action has been taken.

 

22